DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       CHARLES NICK SULTZER,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-366

                               [May 13, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Jill K. Levy, Judge; L.T. Case Nos. 19-15557MU10A and
20-000005AC10A.

  Gordon Weekes, Public Defender, and Sara W. Sandler, Assistant
Public Defender, Fort Lauderdale, for appellant.

   Michael J. Satz, State Attorney, and Joanne Lewis, Assistant State
Attorney, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.